Citation Nr: 0305579	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-07 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(The issue of entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 will 
be the topic of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1958 to September 1960; he died in 
December 1998.  The appellant has been represented throughout 
her appeal by the Disabled American Veterans (DAV).

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1999, by the Milwaukee, Wisconsin Regional Office (RO), which 
denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death, DIC benefits 
under the provisions of 38 U.S.C.A. § 1318, and granted 
entitlement to Chapter 35 educational assistance.  The 
appellant perfected a timely appeal to that decision.  The 
appellant appeared and offered testimony at a hearing before 
a hearing officer at the RO in April 2000.  A transcript of 
that hearing is of record.  Supplemental statements of the 
case (SSOC) were issued in June 2000 and February 2002.  

In October 2002, the appellant, accompanied by her 
representative, appeared and offered testimony at a hearing 
before the undersigned Veterans Law Judge (VLJ), sitting at 
the RO in Milwaukee, Wisconsin.  A transcript of that hearing 
is of record.  



The appellant also has made a claim for DIC benefits under 38 
U.S.C. § 1318, although the deceased veteran was not rated 
permanently and totally disabled for the necessary 10-year 
statutory period immediately preceding his death.  The Board 
has imposed a temporary stay on the adjudication of those 
claims in accordance with the directions of the United States 
Court of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, -7096, -7098 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed VA to conduct expedited rulemaking which 
will either explain why certain regulations, 38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106 in particular, are inconsistent on 
the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of § 1318 claims, including the one in 
this case, will remain in effect pending the completion of 
the directed rulemaking.  This was explained to the appellant 
during her October 2002 hearing.  However, a decision 
concerning that claim will be made, and she notified, once 
the temporary stay is lifted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.  

2.  The veteran died in December 1998, at the age of 58; the 
immediate cause of death was reported on the Certificate of 
Death as small cell lung cancer-extensive stage, with onset 
two months before death.  No other significant conditions 
contributing to death was reported on the death certificate.  
No autopsy was performed.  



3.  At the time of his death, service connection was in 
effect for dysthymia, secondary type, rated as 70 percent 
disabling; fracture, L1, residuals of lumbosacral spinal 
fusion and low back pain, secondary to spondylolisthesis L5 
with small osteophytes at L2-3 and L4, rated as 60 percent 
disabling; and fracture, head of left radius, rated as 10 
percent disabling, for a combined evaluation of 90 percent.  

4.  There is no evidence that small cell lung cancer was 
manifested during active military service or within one year 
of separation from service, nor is lung cancer shown to be 
causally related to any disease or injury, which was incurred 
in or aggravated by service.  

5.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service- connected disability or 
disabilities contributed substantially or materially to cause 
death.  


CONCLUSIONS OF LAW

1.  The veteran's terminal small cell lung cancer was not 
incurred in or aggravated by his active military service, nor 
may it be presumed to have been incurred during active 
service; and, it was not proximately due to or the result of 
a service-connected disease or disability.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).  

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.310, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted, which provides new statutory 
requirements regarding notice to a claimant and his or her 
representative and specified duties to assist in the 
development of their claim(s).  

On full review of the claims folder, the Board finds that all 
required notice and development action specified in the new 
law have been complied with during this appeal.  

Specifically, the March 2000 statement of the case, the June 
2000 supplemental statement of the case, and the February 
2002 supplemental statement of the case, provided to the 
appellant, satisfy the requirement at § 5103(a) of the new 
statute in that they clearly notify the appellant of the 
evidence necessary to substantiate her claim.  

In a letter dated in June 2001, the appellant was advised of 
the type of evidence that would substantiate her claim.  She 
also was informed of what evidence she was responsible for 
obtaining, herself, and what evidence VA would obtain for 
her.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA is required to obtain a medical opinion where there is 
competent evidence of a current diagnosis or signs and 
symptoms of a current disability, evidence suggests that the 
current disability may be related to service, and the 
evidence is insufficient to decide the claim.  38 U.S.C.A. 
§ 5102A(d).  In this case, there is obviously competent 
evidence of the lung cancer that caused the veteran's death.  
However, there is no medical evidence suggesting that the 
disease is related to his service.  There  also is no 
competent medical evidence suggesting that his service-
connected disabilities played any role in causing his death.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (the 
evidence indicating that a current disability is related to 
service must be competent).  Therefore, a medical opinion is 
not required because there is sufficient other medical 
evidence, already of record, indicating the cause of the 
veteran's death.  And this is the specific issue currently on 
appeal.

The Board finds that the duties to assist and provide notice 
under the amended 38 U.S.C.A. § 5103A (West Supp. 2002) have 
been fulfilled as all the evidence and records identified by 
the appellant as plausibly relevant to her pending claim have 
been collected for review.  And, aside from explaining the 
VCAA to her during her October 2002 travel Board hearing, the 
Board assured her that it would assist her in any way 
possible by obtaining any supporting medical or other 
evidence that she identified as relevant to her claim.  In 
response, however, she did not identify the existence of any 
additional medical or other evidence, not already of record, 
which can be obtained.  Accordingly, the Board finds that 
further assistance could not aid her in substantiating her 
claim.  38 U.S.C.A. § 5103A.  

To implement the provisions of the new law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
These regulations were meant to clarify the operation of the 
VCAA and were not meant to bestow any new rights.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Therefore, the appellant is not 
prejudiced by the Board's application of these regulations in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).




II.  Governing Laws, Regulations, and Legal Analysis.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, a veteran shall be granted service connection for a 
malignant tumor, although it was not otherwise established as 
incurred in service, if the disease was manifested to a 10-
percent degree or more within one year following service.  
38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  This presumption is rebuttable by probative 
evidence to the contrary, however,

Service connection also is possible for disability or death 
that is proximately due to or the result of an already 
service-connected condition.  See 38 C.F.R. § 3.310(a).  The 
U.S. Court of Appeals for Veterans Claims (Court) also has 
held that sections 1110 and 3.310(a) permit service 
connection for aggravation of a nonservice-connected 
condition that is proximately due to or the result of an 
already service-connected disability.  In those instances, 
however, compensation is limited to the degree of disability 
(and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).



To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In this regard, the Board notes that the appellant's claim 
for service connection for the cause of the veteran's death 
(VA Form 21-534) was received in December 1998.  Submitted in 
support of her claim was a certificate of death, which shows 
that the veteran died on December [redacted] 1998; the immediate 
cause of death was reported on the certificate of death as 
small cell lung cancer-extensive stage, with onset two months 
before death.  No other significant conditions contributing 
to death was reported on the death certificate.  

As noted above, prior to his death, service connection was in 
effect for dysthymia, secondary type, rated as 70 percent 
disabling; fracture, L1, residuals of lumbosacral spinal 
fusion and low back pain, secondary to spondylolisthesis L5 
with small osteophytes at L2-3 and L4, rated as 60 percent 
disabling; and fracture, head of left radius, rated as 10 
percent disabling, for a combined evaluation of 90 percent.  

In this case, the medical evidence shows that the veteran 
died of small cell lung cancer.  There are no records to 
substantiate, nor has it been contended, that he had cancer 
during service or within the one-year presumptive period 
following his discharge.  Rather, at her personal hearings in 
April 2000 and October 2002, the appellant maintained that 
the medications prescribed over the years for her late 
husband's service-connected back disorder, as well as his 
state of mind, resulted in the progressive development of 
cancer over time, after service, which eventually led to his 
death.  She also contended that research documents indicate 
that repeated x-rays contribute to the development of cancer; 
she noted that the veteran required a number of x-rays in the 
course of treatment for his back disorder.  

The veteran's service medical records do not show that he 
suffered from cancer during his period of active duty.  
Further, the veteran's post-service treatment records do not 
show cancer (of any sort) to have been diagnosed until 1998, 
approximately 38 years after his separation from the 
military.  Medical records from 1961 through 1993 reflect 
treatment for a back disorder, depression, and a nonservice-
connected heart disorder.  These records do not reflect any 
clinical findings referable to cancer.  Indeed, it was not 
until December 1998 that the veteran was seen for complaints 
of nausea; he was found to have decrease in weight, appetite, 
increase in nausea, and liver function tests were high.  
Following a physical examination, including CT of the abdomen 
and liver biopsy, it was determined that the veteran had 
small cell carcinoma.  Subsequently, a whole body scan 
revealed metastasis in the majority of the bones.  The 
veteran was treated with chemotherapy.  However, the veteran 
expired on December [redacted] 1998.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which rather recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

Accordingly, the Board finds that the fatal lung cancer was 
not present in service or manifest to a compensable degree 
within one year after separation from service.  In fact, as 
noted above, the fatal small cell lung cancer was initially 
medically shown shortly before the veteran's death in 
December 1998, many years following his separation from 
military service.  Thus, service connection would not be 
warranted for the terminal condition either on the basis of 
direct service incurrence or on the basis of having become 
manifest to the required degree within one year following the 
veteran's separation from military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is no medical evidence of small cell lung cancer during 
service, and no records tending to suggest that the veteran 
was treated for or diagnosed with cancer any earlier than 38 
years after service.  

The appellant has contended that the medications prescribed 
for the veteran's service-connected back and psychiatric 
disorders contributed to his death.  While the veteran was 
noted to have taken a number of medications for his 
disabilities, there is no evidence that the cancer developed 
as a result of those medications.  More significantly, the 
death certificate and terminal hospital reports tend to rule 
out the possibility that the service connected disabilities 
or medications taken for them played any role in the 
veteran's death.  These records show that the veteran died of 
small cell lung cancer without any other contributory cause.  
There is simply no suggestion in the pertinent medical 
records that the veteran's service-connected disabilities 
played any role in his death.  

The appellant has submitted several articles pertaining to 
the adverse effects and dangers of prescription drugs.  In 
this regard, the Board notes that the Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 
12 Vet. App. 222, 228 (1999).  In this case, however, the 
medical text evidence submitted by the appellant is not 
accompanied by any medical opinion of a medical professional.  
For this reason, the Board must find that the medical text 
evidence submitted by the appellant does not contain the 
necessary specificity to constitute competent evidence of the 
claimed medical nexus.  See Sacks, 11 Vet. App. at 317 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  




Although the appellant has argued that the veteran's lung 
cancer was etiologically related to his service, as a lay 
person, she is not qualified to render an opinion concerning 
a medical diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); See also Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, during her 
October 2002 hearing, the Board advised her of this and 
strongly suggested that she try and obtain such a medical 
opinion, to support her allegations, but she never submitted 
the required medical nexus opinion after the hearing.  And 
one is not otherwise of record, either.  She also has not 
indicated that any such medical opinion actually exists, 
except for her own personal views on the merits of her case 
and what she has, unfortunately, simply misread or 
erroneously inferred from the medical treatise evidence she 
submitted.

For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1310, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

